Broyles, O. J.
1. The accused was convicted*of being in an intoxicated condition “at a certain place of public gathering and assembly, to wit, the filling-station and store of Gleve Thomas in Calvary, Georgia.” Under the evidence adduced the jury were not authorized to find that the filling-station and store in question was a place of public gathering or assembly within the meaning of the statute. It follows that the defendant’s conviction was unauthorized, and the court erred in refusing the grant of a new trial. »
2. The above-stated ruling being controlling in the case, the other assignments of error are not passed upon.

Judgment reversed.


Luke cmd Blood-worth, JJ., coneur.